Levine, J. (dissenting).
Conceding, arguendo, that petitioner’s answer to defense counsel’s question on cross-examination was responsive, nevertheless, in my view, he did not obtain transactional immunity as to the crime he described in that answer. Clearly, the Steuben County Court, in striking that portion of the testimony, ruled not only that petitioner’s answer was unresponsive, but that it related to a matter totally collateral to the issues on trial. The request by the District Attorney only covered immunity “for relevant and material questions, not for any collateral acts which have nothing to do with the trial or indictment.” That this was sufficient immunity to compel petitioner’s direct testimony was impliedly determined in Matter of O’Neil v Kasler (53 AD2d 310), where the court upheld a summary adjudication of criminal contempt for a refusal to answer questions under a similar offer of immunity (see id., at p 313).1 Moreover, as to the questions and answers under review, there was a failure to follow the multistep procedure outlined in CPL 50.20 and 50.30 for granting transactional immunity, i.e., the witness’ express refusal to answer a specific question based upon the privilege against self incrimination, a request by the District Attorney that the court confer immunity, and an order by the court that the witness answer the question after advising him that he will receive immunity upon so doing. This procedure was originally enacted in section 2447 of the former Penal Law (L *7741953, ch 891, § 1) for the specific purpose of avoiding inadvertent, overly broad and unnecessary “immunity baths” which might have resulted under the automatic immunity provisions of prior law (see description of legislative history in Matter of O’Neil v Kasler, supra, pp 317-319; see, also, Denzer, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 50.20, pp 150-151). The transcript clearly refutes any inference that the District Attorney waived the requisite multistep procedure with respect to cross-examination ou collateral issues, but instead insisted that “we go on a question by question basis”. Moreover, since the questions defense counsel posed could have been answered by testimony relevant and material to the issues in the trial, the prosecutor could not have known in advance that petitioner would respond by testimony on an unrelated matter. When that in fact took place, however, the prosecutor promptly moved to strike the testimony. Thus, People v McFarlan (89 Misc 2d 905, revd 52 AD2d 112, revd 42 NY2d 896 on opn at Trial Term), relied upon by the majority, is quite distinguishable: it arose in the context of a Grand Jury proceeding (where the foregoing multistep immunity procedure does not apply),- and the answer at issue there was given in response to a question posed by the District Attorney (who could hardly contend that it was collateral once the answer was held responsive in the lay sense of that word) (see People v McFarlan, 89 Misc 2d 905, 908, supra). In addition to the restrictions upon transactional immunity imposed by the procedure outlined in CPL 50.20 and 50.30, other limitations have been incorporated by statute and case law to prevent overly broad and unnecessary conferrals of immunity. Thus, immunity will not be granted when a witness’ answer is volunteered and unresponsive (CPL 190.40, subd 2, par [b]). Nor will it extend to testimony where the relationship between the witness’ answer and the crime charged against him is “wholly insubstantial” (People v La Bello, 24 NY2d 598, 604-605, app dsmd sub nom. Piccirillo v New York, 400 US 548; see Heike v United States, 227 US 131,142; People v Pardo, 92 Misc 2d 985), that is, having no real tendency to contribute to a conviction for the crime concerning which a defendant testified (People v Williams, 81 AD2d 418, 424-426, affd 56 NY2d 916). There are even more compelling similar reasons to exclude answers to cross-examination on collateral matters from transactional immunity and to limit it to testimony relevant and material to the issues in the trial. It is elementary that any prosecution witness, including one immunized at the request of the District Attorney, is subject to cross-examination with respect to any immoral, vicious, or criminal acts which may affect his character and show him to be unworthy of belief (Richardson, Evidence [10th ed], § 498, p 482). To extend transactional immunity to a witness’ answers on such collateral matters thus creates a risk of immunity baths beyond the control of the prosecutor and far greater than those which the statutory scheme of CPL 50.20 and its predecessors was designed to avoid.2 Indeed, the danger of uncontrollable abuse is so great as to effectively eliminate the use of immunity as a weapon to prosecute crime. For all of the foregoing reasons, the petition should be dismissed.

. If the petitioner in Matter of O’Neil had been offered less than the immunity required by law, he could have refused to answer questions (People v De Feo, 308 NY 595, 604).


. Since petitioner’s answer was compelled without strict compliance with the immunity procedures of CPL 50.20 and 50.30, however, with respect to that portion of his testimony he should have use and derivative use immunity on the trial of the instant indictment (cf. People v Avant, 33 NY2d 265, 272; People v Laino, 10 NY2d 161, 173, app dsmd 374 US 104).